FILED
                              NOT FOR PUBLICATION                              MAR 30 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SY LEE CASTLE,                                    No. 08-15341

                Plaintiff - Appellant,             D.C. No. CV-01-20187-JW

   v.
                                                   MEMORANDUM *
 GEORGE PARKINSON; et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                        for the Northern District of California
                        James Ware, District Judge, Presiding

                               Submitted March 16, 2010 **

Before:         SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Sy Lee Castle, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action claiming deliberate

indifference to serious medical needs. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RGS: Research
§ 1291. We review for abuse of discretion the district court’s decision regarding

appointment of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

We review de novo the district court’s summary judgment. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court did not abuse its discretion when it denied Castle’s request

for appointment of counsel because Castle did not demonstrate that exceptional

circumstances existed. See Terrell, 935 F.2d at 1017.

       The district court properly granted summary judgment on the claims against

Dr. George Parkinson because Castle failed to raise a triable issue as to whether

Parkinson knew of and disregarded an excessive risk to Castle’s health, as required

by Farmer v. Brennan, 511 U.S. 825, 837 (1994). Rather, various medical reports,

physicians’ progress notes, and other undisputed evidence showed that Castle

received continuous medical care and numerous accommodations from Parkinson

and others during the relevant period. The district court also properly granted

summary judgment on the claims against Dr. Paul Pavlovic because Castle failed

to raise a triable issue that Pavlovic was deliberately indifferent when he reviewed

one of Castle’s administrative appeals related to his request for additional physical

therapy. At most, Castle established that he disagreed with his physicians, and that

there was a difference of opinion among some of his treating physicians, as to his


RGS: Research                              2                                    08-15341
need for further physical or other therapy. However, such differences of opinion

do not amount to deliberate indifference. See Toguchi, 391 F.3d at 1058.

       Castle’s motion for leave to file an oversized reply brief is granted. The

Clerk is instructed to file the brief received on October 6, 2008.

       AFFIRMED.




RGS: Research                              3                                   08-15341